IN THE SUPREME COURT OF IOWA

                              No. 01 / 04-1738

                             Filed March 3, 2006

STATE OF IOWA,

      Appellee,

vs.

LARRY JOE KEETON,

      Appellant.

________________________________________________________________________
      Appeal from the Iowa District  Court  for  Marshall  County,  Carl  D.
Baker, Judge.

      Defendant challenges the sufficiency of the  evidence  supporting  the
assault element  of  his  conviction  for  robbery  in  the  second  degree.
AFFIRMED.

      Linda Del Gallo, State Appellate Defender,  and  Shellie  L.  Knipfer,
Assistant State Appellate Defender, for appellant.

       Thomas  J.  Miller,  Attorney  General,  Ann  E.  Brenden,  Assistant
Attorney General, and Jennifer Miller, County Attorney, for appellee.
CADY, Justice.
      In this appeal, the defendant claims there was  insufficient  evidence
to support the assault element of his conviction for  second-degree  robbery
of a convenience store, during which the store clerk confronted him  at  the
door of the store as he was  attempting  to  exit  following  a  theft.   In
resolving the issue, the State asks that we declare the crime of assault  to
be a general-intent offense  and  submits  a  well-researched  and  thorough
brief to support its position.  We conclude  substantial  evidence  supports
the conviction and decline to consider the  additional  question  raised  by
the State.  We affirm the judgment and sentence of the district court.
      I.    Background Facts and Proceedings
      On March 28,  2004,  Larry  Keeton  entered  a  convenience  store  in
Marshalltown and purchased a pack  of  cigarettes.   When  the  store  clerk
opened the cash register drawer to make  change,  Keeton  reached  over  the
counter and grabbed the twenty-dollar bills from the register.   He  stated:
“I’ll take that.”  Keeton then attempted to exit the store,  but  the  clerk
rushed to the door and blocked his path by standing in front of  the  double
doors.   She  also  tried  to  grab  the  cash  from  Keeton’s  hand  as  he
approached, but he would not release the money from his hand.   Their  hands
touched when she attempted to  retrieve  the  money.   Keeton  then  briefly
backed away from the door and extended his  arm.   The  clerk  realized  she
could not keep him in the store until police arrived, and stepped  aside  to
allow Keeton to leave the  store.   As  he  exited  through  the  door,  she
snatched the hat from his head in  anger.   The  incident  was  recorded  by
surveillance video.
      Keeton was arrested and charged with robbery in the second  degree  in
violation of Iowa Code section 711.1(1) (2003).  He waived his  right  to  a
jury trial, and the case proceeded to a bench  trial.   The  district  court
found Keeton guilty of second-degree robbery and sentenced him to a term  of
imprisonment not to exceed ten years.
      Keeton appeals.  He claims there was insufficient  evidence  presented
at trial to support the assault element of robbery.
      II.   Standard of Review


            “We review sufficiency-of-the-evidence claims for correction  of
      errors at law.  We uphold a verdict if substantial  evidence  supports
      it.  ‘Evidence is substantial if it would  convince  a  rational  fact
      finder that the  defendant  is  guilty  beyond  a  reasonable  doubt.’
      Substantial evidence must do more than raise suspicion or speculation.
       We consider all record evidence  not  just  the  evidence  supporting
      guilt  when  we   make   sufficiency-of-the-evidence   determinations.
      However, in making such determinations, we also view the ‘evidence  in
      the light most favorable to the State, including legitimate inferences
      and presumptions that may fairly and reasonably be  deduced  from  the
      record evidence.’ ”

State v. Williams, 695 N.W.2d 23, 27 (Iowa 2005) (quoting  State  v.  Quinn,
691 N.W.2d 403, 407 (Iowa 2005)).
      III.  Discussion
      A sufficiency-of-evidence claim on appeal  not  only  requires  us  to
review all the relevant evidence, but also the governing  law.   Ultimately,
we must apply the law to the  evidence  to  determine  if  the  evidence  is
sufficient to support the conviction.
      Section 711.1 defines robbery as follows:


           A person commits a robbery when, having the intent to  commit  a
      theft, the person does any of the following acts to assist or  further
      the commission of the intended theft or the person’s escape  from  the
      scene thereof with or without the stolen property:


           1.  Commits an assault upon another.


           2.  Threatens another with or purposely puts another in fear  of
      immediate serious injury.
           3.  Threatens to commit immediately any forcible felony.


           It is immaterial to  the  question  of  guilt  or  innocence  of
      robbery that property was or was not actually stolen.

Iowa Code § 711.1.  The State charged Keeton under the  first  paragraph  of
the statute, commission of an assault.  The  State  claimed  at  trial  that
Keeton committed an assault on the store clerk in furtherance of his  escape
from the convenience store.
      We look to the definition of assault  in  section  708.1  to  consider
whether a robbery occurred under section 711.1(1).   See  State  v.  Spears,
312 N.W.2d 79, 80 (Iowa 1981).  Section 708.1 provides, in relevant part:


            An assault as defined in this section is a general intent crime.
       A person commits an assault when, without justification,  the  person
      does any of the following:


           1.  Any act which is intended to cause pain  or  injury  to,  or
      which is  intended  to  result  in  physical  contact  which  will  be
      insulting or offensive to another, coupled with the  apparent  ability
      to execute the act.


           2.  Any act which is  intended  to  place  another  in  fear  of
      immediate  physical  contact  which  will   be   painful,   injurious,
      insulting, or offensive, coupled with the apparent ability to  execute
      the act.


           3.  Intentionally points any firearm toward another, or displays
      in a threatening manner any dangerous weapon toward another.

Iowa Code § 708.1.  In this case,  the  State  relied  upon  the  first  two
alternatives of assault, and  the  district  court  found  Keeton  committed
assault under both alternatives.
      Although the State asks  us  to  resolve  the  sufficiency-of-evidence
claim by considering section 708.1(1)-(2) to only require a  general  intent
element, the specific issue on appeal in  this  case  only  requires  us  to
decide if the evidence in the case satisfies the statutory elements  of  the
crime of assault.  This question can be decided without considering  whether
the statutory language used to  define  the  crime  of  assault  requires  a
specific or general intent.  See In re M.S., 896 P.2d 1365,  1383-84  (Cal.
1995) (Mosk,  J.,  concurring)  (“Indeed,  ‘specific  intent’  and  ‘general
intent’ do not define criminal mental states.  Rather, they are  essentially
‘labels’ attached  to  particular  crimes  to  identify  them  as  admitting
(‘specific intent’) or not  admitting  (‘general  intent’)  the  defense  of
voluntary intoxication.  There is no need to attach one of the labels  here.
 The issue is not implicated before this court.  Indeed,  there  is  a  need
not to attach either label.  ‘Specific intent’  and  ‘general  intent’  have
been ‘ “notoriously difficult . .  .  to  define  and  apply,” ’  and  ‘have
proved to be mischievous.’ ”   (Citations  omitted.));  Scott  A.  Anderegg,
Note, The Voluntary Intoxication Defense in Iowa, 73 Iowa L. Rev.  935,  935
(1988)  (noting  confusion  regarding  concepts  of  specific  and   general
intent); see also Model Penal Code § 2.02, at 230 & n.3 (1985) (stating  the
Model Penal Code employed four  culpability  distinctions  in  lieu  of  the
specific-intent/general-intent dichotomy, “which has been  such  an  abiding
source of confusion and ambiguity in the penal law”).
      We understand the need for answers to important legal questions  faced
by  the  bench  and  bar.   However,  fundamental  principles  of   judicial
restraint limit our role to deciding each case on the issues presented,  and
we refrain from deciding issues not presented by the facts.   Williams, 695
N.W.2d at 30.  We explained the need to resolve legal issues based on  facts
in Williams:


      [W]e recognize the law to be an evolving process that often makes  the
      resolution of legal questions a composite of several cases, from which
      appellate courts can gain a better view of the puzzle before arranging
      all the pieces. The wisdom of this process has been revealed time  and
      again, and we continue to subscribe to it today.

Id.
      Accordingly, we decline to revisit the  issue  whether  assault  is  a
general- or specific-intent crime in this case.  Regardless of  which  label
is attached to the offense, the State was still  required  to  prove  Keeton
possessed the mens rea required by the statute, and we turn to decide if  it
did so.  State v. Taylor, 689 N.W.2d 116, 132 (Iowa 2004) (“[R]egardless  of
whether assault is a specific intent or  general  intent  crime,  the  State
must prove  by  evidence  beyond  a  reasonable  doubt  that  the  defendant
intended his act to cause pain or injury to  the  victim  or  to  result  in
physical contact that would be insulting  or  offensive  to  the  victim.”);
State v. Bedard, 668 N.W.2d 598,  601  (Iowa  2003)  (“The  intent  elements
discussed in Heard remain as part of  the  definition  of  the  offense  and
continue to be matters that the  State  must  prove  by  evidence  beyond  a
reasonable doubt.”), cert. denied, 543 U.S. 932, 125 S. Ct. 336, 160  L. Ed.
2d 234 (2004).  The State had to prove that Keeton did an  act  he  intended
either:  (1) to cause the clerk pain or injury, (2)  to  make  insulting  or
offensive physical contact with the clerk, or (3) to  make  the  clerk  fear
immediate painful, injurious,  insulting,  or  offensive  physical  contact.
Iowa Code § 708.1(1)-(2).  We turn to the evidence in the record that  bears
upon this intent element.
      Keeton testified that he did not intend to  touch,  hurt,  insult,  or
offend the clerk.  However, intent required by the statute “may be  inferred
from  the  circumstances  of  the  transaction  and  the  actions   of   the
defendant.”  21 Am. Jur. 2d Criminal Law § 128, at 214-15 (1998);  see  also
Taylor, 689 N.W.2d  at  132  (“[A]n  actor  will  ordinarily  be  viewed  as
intending the natural and probable consequences  that  usually  follow  from
his or her voluntary act.” (citing Bedard, 668 N.W.2d at 601)).
      We begin by considering the actions of the parties  to  the  incident.
The surveillance video of  the  incident  offered  into  evidence  at  trial
showed that the clerk blocked one of the double doors  as  Keeton  tried  to
exit by standing in front  of  the  door.   After  the  clerk  attempted  to
retrieve the money, Keeton moved in the  direction  of  the  other  door  to
exit, and the clerk lunged in front  of  that  door  to  block  Keeton  from
leaving.  Keeton then backed up and began to walk toward the clerk with  his
hand extended, holding the money.  He then pulled his hand to his  chest  at
the same time as the clerk moved off to the side  of  the  doors  to  permit
Keeton to exit.
      This evidence could support an inference of intent to place the  clerk
in fear of immediate physical contact  that  would  be  painful,  injurious,
insulting,  or  offensive.   Similarly,  the  evidence  could   support   an
inference that the actions of Keeton were intended  to  result  in  physical
contact which would be insulting or offensive to the clerk.   Keeton  wanted
to leave the store, and his outstretched hand could evidence his  intent  to
push the clerk out of his path.
      Furthermore, the testimony of Keeton and the testimony of the clerk at
trial provided further evidence of the  intent  to  support  the  conviction
under the statute.  The clerk testified  she  felt  Keeton  was  “bound  and
determined to keep the money,” and she  realized  there  was  “no  way”  she
could keep him from leaving.   While  this  testimony  is  not  dispositive,
these perceptions  are  properly  considered  in  determining  intent.   See
Spears, 312 N.W.2d at 81 (stating the fact that the victim “may or  may  not
have been afraid of the victim is not dispositive” and  that  the  focus  of
the assault statute is on the defendant, not the  victim);  6  Am.  Jur.  2d
Assault and Battery § 18, at 25 (1999) (“Some  courts  have  held  that  the
requisite intent can be inferred from evidence that the complainant  was  in
fear of imminent serious  bodily  injury,  and  that  he  felt  it  was  the
defendant’s intention to so place him.”).  Moreover, Keeton acknowledged  on
cross-examination that he “would have pushed past [the clerk] and  went  out
the door” if the clerk failed to move from the exit.  Although Keeton  tried
to retract this testimony  on  redirect  examination,  it  was  nevertheless
evidence of intent.
      We conclude that the record, viewed in the light most favorable to the
State, reveals substantial evidence to satisfy the  intent  element  of  the
crime of assault under section 708.1(1)  and  (2).   Furthermore,  the  same
evidence supports the conclusion that  Keeton  committed  an  overt  act  in
furtherance of that intent.  See Iowa  Code  §  708.1  (requiring  an  act);
Heard, 636 N.W.2d at 230 (“Assault requires an overt act.” (citing State  v.
Smith, 309 N.W.2d 454, 457 (Iowa 1981))); 6 Am. Jur. 2d Assault and  Battery
§ 24, at 29 (“When an assault is defined as an attempt to commit a  battery,
the overt act, to be sufficient to support a charge of assault,  must  be  a
direct, ineffectual act  toward  the  commission  of  a  battery.   When  an
unequivocal purpose of violence is accompanied by  any  act  which,  if  not
stopped or diverted, will result in personal injury, the  execution  of  the
purpose to commit a  battery  has  begun  and  is  enough  to  constitute  a
criminal assault.”).  The final  element  of  assault—that  Keeton  had  the
apparent ability to do the act—is not disputed on appeal.
      We understand Keeton’s argument that he was only attempting  to  leave
the store to complete his theft, not to commit an  assault.   Yet,  this  is
not a case where proof of intent depends upon a  single  piece  of  evidence
from  which  two  reasonable  inferences  could  be  drawn.   See  State  v.
Truesdell, 679 N.W.2d 611,  618-19  (Iowa  2004)  (“[W]hen  two  reasonable
inferences can be drawn from a piece of evidence, we believe  such  evidence
only gives rise  to  a  suspicion,  and,  without  additional  evidence,  is
insufficient to support guilt.” (Citations omitted; emphasis added.)).   The
multiple actions of  the  participants  in  this  case  and  the  inferences
derived from those  actions,  as  well  as  their  testimony,  are  together
sufficient to support a finding of the intent element of  an  assault  under
our statutory definition.  The success of Keeton’s claim at trial hinged  on
the facts as viewed by the fact-finder, and it is not for  us  to  interfere
with the finding made when supported by substantial  evidence,  even  though
the evidence may have also supported a finding favorable to  the  defendant.
See Chrysler  Fin.  Co.  v.  Bergstrom,  703 N.W.2d 415,  418 (Iowa  2005)
(“ ‘ “Evidence is not insubstantial merely because  we  may  draw  different
conclusions from it; the  ultimate  question  is  whether  it  supports  the
finding actually made, not whether the evidence would  support  a  different
finding.” ’ ” (quoting Fischer v. City of Sioux City, 695 N.W.2d 31,  33-34
(Iowa 2005); citing 5 Am. Jur. 2d Appellate Review § 666, at  340  (1995)));
State v.  Axline,  450 N.W.2d 857,  860  (Iowa  1990)  (affirming  because
although the evidence could have supported a different conclusion than  that
reached by the district court, there was  substantial  evidence  to  support
the conclusion actually reached).
      Keeton does not challenge the sufficiency of the evidence on the other
elements of robbery.  Therefore, we need not consider them.
      IV.   Conclusion
      We conclude there was substantial evidence  presented  at  trial  that
Keeton committed an assault on the clerk.   We  affirm  his  conviction  for
robbery in the second degree.
      AFFIRMED.